DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  As presently worded, the claim language inadvertently claim parts of the human body, such as the thyroid cartilage. Appropriate correction is required. It is recommended that the Applicant use functional language to overcome this rejection. For example, in claim 1, line 3, the language could instead recite “a front surface piece configured to be disposed from a cut end surface of thyroid cartilage.” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10,813,765. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. The optimization of the thickness and bending angle of the device is a routine practice that would be obvious for a person of ordinary skill in the art to employ. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the thickness and the bending angle, would have been obvious at the time of applicant's invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isshiki et al. (US Pub. No. 2004/0254642; hereinafter Isshiki).
Isshiki discloses the following regarding claim 1: a dysphonia treatment tool comprising: a plurality of clamping sections (1) each including a front surface piece (1b) disposed from a cut end surface of thyroid cartilage incised to a front surface (Fig. 3; paras. 0027-0028); and a rear surface piece (1c) disposed on a rear surface of the thyroid cartilage (Fig. 3; paras. 0027-0028), and being fitted respectively to cut ends of the thyroid cartilage that are opposite each other (Fig. 3; paras. 0027-0028); and a bridging section (2) linking the plurality of clamping sections to each other (Figs. 1-2), wherein the front surface piece is bent to a rear surface piece side in an 

    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale

Figure A.

Isshiki discloses the following regarding claim 4: the dysphonia treatment tool according to claim 1, wherein the front surface piece is smoothly bent (Figs. 1, 3).  
Isshiki discloses the following regarding claim 5: the dysphonia treatment tool according to claim 1, wherein the front surface piece is bent to form a corner portion (Figure A; Figs. 1, 3).  
Isshiki discloses the following regarding claim 6: the dysphonia treatment tool according to claim 1, wherein a hole (3, 4) passing through the front surface piece in a thickness direction is formed in the front surface piece (Fig. 1), and the front surface piece is bent with a position at which the front surface piece does not overlap with the hole being as a center (Figs. 1, 3).  

Isshiki discloses the following regarding claim 8: the dysphonia treatment tool according to claim 1, wherein the front surface piece of each of the plurality of clamping sections linked by the bridging section is further bent to the rear surface piece side on a base end side with respect to a position at which the front surface piece is bent in an intermediation section between the base end and the distal end (Figure A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki in view of McLoughlin (US Pub. No. 2008/0294011).
Isshiki discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the bending angle of the front surface piece. McLoughlin teaches a device used for thyroid surgery or related procedures, where bent clamping sections (22, 30) extend at angle of equal to or greater than 10 degrees and equal to or less than 50 degrees (paras. 0028, 0038-0039), for the purpose of ensuring that the bent portions will properly fit and interact with its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Isshiki to comprise the angles taught by McLoughlin, in order to ensure .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki.
Isshiki discloses the limitations of the claimed invention, as described above. It further teaches that the bending angle of the front surface piece is formed to be changeable (para. 0026, when the front piece is bent during the formation of the device). However, it does not explicitly recite the thickness of the front surface piece. It has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal front surface piece thickness needed to achieve the desired results, such as properly fitting its implantation site. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of the front surface piece thickness, would have been obvious at the time of applicant's invention in view of the teachings of Isshiki. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774